DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 1/29/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1-7, 11-16, and 18 have been amended.  Claims 8-10, 17, 19, and 20 have been cancelled.  New claims 21-26 have been added. 
The objections to the drawings have been withdrawn. 
The objections to the specification have been withdrawn. 
The rejection of claims 8-10, 17, 19, and 20 under 35 U.S.C. 112(a) have been rendered moot by the cancellation of those claims. 
The rejection of claim 19 under 35 U.S.C. 112(b) is rendered moot by the cancellation of that claim. 
Response to Arguments
Applicant’s arguments, see Remarks, pp. 32-35, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1-7. 11-16, and 18 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of enablement and indefiniteness issues with the instant specification and claims. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 24-26 recite the term “compensator”, which lacks proper antecedent basis in the specification. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Claim 1, lines 20-21: “arranged to to translate” appears instead of “arranged to translate” 
Claim 11, line 1: “A optical” appears instead of “An optical”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims use the term “field of view”.  In claims 7 and 16, in particular, a 360 degree “field of view” is recited.  While the specification may enable a 360 degree “field of regard” (see “Field of view”, “Field of regard”, Wikipedia, 2021, listed in PTO-892, attached), a 360 degree field of view is not enabled. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “field of view” in claims 7 and 16, in particular, is used by the claim to mean “the total area that can be captured by a movable sensor,” while the accepted meaning is “a solid angle through which a detector is sensitive to electromagnetic radiation.” The claims from which claim 7 and claim 16 depend are also indefinite, since “field of view” as used in claims 1-6 and 15 clearly is also intended to mean “field of regard”.  The term is indefinite because the specification does not clearly redefine the term. 

Allowable Subject Matter
Claims 11-14, 18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 recites a optical system comprising: at least one array of laser light sources; a transmission optical system comprising a plurality of spherical lenses; a collection optical system comprising a plurality of spherical lenses; and at least one array of photodetectors comprising one photodetector paired with each laser light source in the at least one linear array of laser light sources, wherein one of the transmission optical system and the collection optical system are configured to translate to match an image size between the transmission optical system and the collection optical system. 
Independent claim 21 recites an optical system comprising: an array of laser light sources including at least a first laser light source; an array of photodetectors including a first photodetector, wherein the first photodetector is paired with the first laser light source; a transmission optical system including a first plurality of spherical lenses, the first plurality of spherical lenses configured to at least partially collimate light emitted from the first laser light source, wherein the light emitted from the first laser light source passes through the first plurality of spherical lenses to an object, wherein the light emitted from the first laser light source reflects off of the object as reflected light; and a collection optical system including a second plurality of spherical lenses, wherein the reflected light is transmitted through the second plurality of spherical lenses to the array of photodetectors to create a focused image of the object, and wherein at least one spherical lens of the second plurality of spherical lenses is arranged to translate to match a size of the focused image between the transmission optical system and the collection optical system. 
The claimed limitations as recited in combination in independent claim 11 and as recited in combination in independent claim 21 are neither anticipated by, nor found obvious over the prior art of record. 
The closest prior art, McMackin et al. (US 8,717,492) teaches an optical apparatus for focus analysis that includes a translation stage (col. 4, lines 10-33). 
Another prior art reference, Pei et al. (US 2018/0180722) teaches a scanning lidar system that can translate a lens assembly and/or an electro-optic assembly for best focus (FIG. 6; paragraph [0007]-[001 0]). 
Schmitt et al. (US 7,064,817) teaches a method for determining alignment of transmitter and receiver fields of view (Abstract; col. 3, lines 21-54).
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 11 and as recited in combination in independent claim 21. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645